Exhibit 10.3 AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT The Executive Employment Agreement dated October 29, 2013 (“Agreement”), by and between Thomas M. O’Brien (“Executive”) and Nexstar Broadcasting Group Inc., a Delaware corporation (“Company”) is hereby amended effective as of January 23, 2017, (the “Effective Date”) as follows: 1.Effective as of the Effective Date, all references to “Nexstar Broadcasting Group, Inc.” are amended to read “Nexstar Media Group, Inc.” and all references to “Company” or “the Company” are amended to refer to “Nexstar Media Group, Inc.” 2.Paragraph 2 of the Agreement is deleted in its entirety and replaced with the following: “2.Term of Employment.Unless terminated earlier as provided in Paragraph 3, the Company’s employment of Executive under this Agreement will continue until October 31, 2021, provided, however, that the term of employment under this Agreement will be automatically renewed for successive one-year periods (the first of which will commence on November 1, 2021) unless, at least ninety (90) days prior to the end of the then current term of employment under this Agreement, Executive or the Company gives written notice to the other of the notifying party’s intent not to renew the term of employment under this Agreement as of the end of the then current term.” 3.Paragraphs 4(a) and 4(b) are deleted in their entirety and replaced with the following: “4.Compensation. (a)Base Salary. During the term of this Agreement, Executive will be entitled to receive a base salary (“Base Salary” at the annual rate specified below: From the Effective Date through October 31, 2017$550,000
